Order reversed, on the law and facts, with ten dollars costs and disbursements, and matter remitted to Special Term for costs to be fixed in accordance with section 1515 of the Civil Practice Act, upon the ground that the order appealed from violates such section. The appeal from the judgment did not bar the appellant from appealing from the order adjusting costs. (Long Island Contracting & Supply Co. v. City of N. Y., 142 App. Div. 1; McDermott v. Yvelin, 103 id. 418.) Van Kirk, P. J., Hinman, Hill, Rhodes and Crapser, JJ., concur.